United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-1559
                                   ___________

Ronald Lee Lloyd,                       *
                                        *
             Appellant,                 *
                                        *
      v.                                *
                                        *
City of St. Charles; Patty York,        *
St. Charles City Mayor; Dennis          * Appeal from the United States
Corley, St. Charles City Chief          * District Court for the
of Police,                              * Eastern District of Missouri.
                                        *
             Appellees,                 * [UNPUBLISHED]
                                        *
Lynn Sgouros, St. Charles City          *
Human Resource Director,                *
                                        *
             Defendant.                 *
                                   ___________

                             Submitted: January 11, 2010
                                Filed: January 19, 2010
                                 ___________

Before MURPHY and BYE, Circuit Judges, and STROM,1 District Judge.
                            ___________

PER CURIAM.



      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska, sitting by designation.
        Ronald Lloyd appeals the district court's2 adverse grant of summary judgment
in favor of the City of St. Charles (his employer) and the City's mayor and police chief
in this action in which Lloyd alleges he was retaliated against for exercising his First
Amendment rights in support of the mayor's opponent during the 2007 mayoral
election.

       Following careful de novo review of the record, see Kincaid v. City of Omaha,
378 F.3d 799, 803-04 (8th Cir. 2004) (setting forth the standard of review), we agree
with the district court that the two actions the employer took against Lloyd (a shift
transfer and an internal investigation into his use of work hours for coaching high
school football while on duty) did not constitute adverse employment actions because
the shift transfer did not result in a "significant change in working conditions,"
Shockency v. Ramsey County, 493 F.3d 941, 948 (8th Cir. 2007), and the internal
investigation did not result in any discipline, see Altonen v. City of Minneapolis, 487
F.3d 554, 560 (8th Cir. 2007) ("Internal investigations are not adverse employment
actions when they do not result in any change in [the] form or condition to the
employee's employment."). We also agree with the district court that Lloyd failed to
establish a causal connection between the exercise of his First Amendment rights and
the two allegedly adverse employment actions.

      Accordingly, we affirm for the reasons stated in the district court's thorough and
well-reasoned opinion. See 8th Cir. R. 47B.3
                      ______________________________




      2
        The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.
      3
       We deny as moot the appellees' motion to strike portions of Lloyd's Reply
Brief and Supplemental Appendix.

                                          -2-